DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 5, line 20, “mount” should be changed to --mounts--.  
Appropriate correction is required.

Claim Objections
Claims A101-A107 (1-7), S101-S106 (8-13) and M101-M107 (14-20) are objected to because of the following informalities: 
The claims should have sequential numeric numbering.  As such, the claims have been renumbered 1-20, the same sequential order as filed, as per standard practice and will be referenced by their new numbers in the rejection below.  
Claims 5, 6, 11, 12, 18 and 19 contain reference characters (LCS and Wcs).  Any reference characters in the claims should be in parentheses.
Claim 14, line 24, “entering by the recreational hunter the hunting station” is awkwardly worded and should be changed.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US-5,295,556) in view of Liang (US-5,778,800).
Claim 1: Mullins teaches an apparatus for recreational hunting comprising: a hunting stand having: a north shooting bench, a east shooting bench, a west shooting bench and a south shooting bench (as seen in FIG. 1, 32 has four sides are 90 degrees from their adjacent benches and an opening, thus creating fourth benches); a first leg (30); a second leg (30) coupled to the second bench; a third leg (30) coupled to the third bench; and a fourth leg coupled to the fourth bench (30; all legs 30 are at each corner, between two benches, therefore each bench could be considered coupled to one of the legs); and a hunting station (interior opening of 32) enclosed by the benches (FIG. 1).  
Mullins lack the benches being broken down into two identical halves, each comprising one bench with a half bench attached to each end, wherein the identical halves are then pivotally coupled to each other.  Mullins also is silent on how the legs are coupled to the benches, and therefore lacks them being pivotally coupled thereto. Liang teaches a table comprising: a first bench (10) having: a north bench, a first east bench, and a first west bench (as seen in FIG. 1, 10 has a U-shaped configuration having three sides angled degrees to any adjacent sides, thus creating three benches); 
Claim 2: Mullins teaches the collapsible hunting stand as comprising an external 20camouflage cover (106).
Claim 8: Mullins teaches a system for recreational hunting comprising: a ground blind (106, which can be wrapped around 32 to create a shelter; col. 4, lines 46-51); a hunting stand having: a north shooting bench, an east shooting bench, a west shooting bench and a south shooting bench (as seen in FIG. 1, 32 has four sides are 90 degrees from their adjacent benches and an opening, thus creating fourth benches); a first leg (30); a second leg (30) coupled to the second bench; a third leg (30) coupled to the third bench; and a fourth leg coupled to the fourth bench (30; all legs 30 are at each corner, 
Mullins lack the benches being broken down into two identical halves, each comprising one bench with a half bench attached to each end, wherein the identical halves are then pivotally coupled to each other.  Mullins also is silent on how the legs are coupled to the benches, and therefore lacks them being pivotally coupled thereto. Liang teaches a table comprising: a first bench (10) having: a north bench, a first east bench, and a first west bench (as seen in FIG. 1, 10 has a U-shaped configuration having three sides angled degrees to any adjacent sides, thus creating three benches); a second bench (11) pivotally coupled to the first bench (via 14), the second 10bench having: a south bench, a second east bench, and a second west bench (as seen in FIG. 1, 10 has a U-shaped configuration having three sides angled degrees to any adjacent sides, thus creating three benches); a first telescopic leg (comprised of 12,18) pivotally coupled to the first bench (via 13); 15a second telescopic leg (comprised of 12,18) pivotally coupled to the first bench (via 13); a third telescopic leg (comprised of 12,18) pivotally coupled to the second bench (via 13); a fourth telescopic leg (comprised of 12,18) pivotally coupled to the second bench (via 13); and an opening (16) enclosed by the first bench and the second bench.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mullins to include a hunting stand collapsible in the manner taught by Liang, so that the hunting stand could be easily collapsed/folded without having to disassemble any parts, making them susceptible to getting lost. 
2 since it has generally been recognized that changes in size involve only routine skill in the art. In re Rose 105 USPQ 137.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US-5,295,556) in view of Liang (US-5,778,800) as applied to claims 1 and 8 above, and further in view of Sorrell (US-2015/0320213 A1).
 The combination of Mullins and Liang is discussed above but lacks mounted levelers.  Sorrell teaches a table having adjustable legs, wherein the table has mounted levelers (30; paragraph 25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include mounted levelers, such as those taught by Sorrell, so that a user could make sure the hunting stand is level even with the horizon even if the stand is placed on uneven terrain.   

Claims 14, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US-5,295,556) in view of Morizio (US-5,697,180).
Claim 14: Mullins teaches an apparatus for recreational hunting comprising: a hunting stand having: a north shooting bench, an east shooting bench, a west shooting bench and a south shooting bench (as seen in FIG. 1, 32 has four sides are 90 degrees from their adjacent benches and an opening, thus creating fourth benches); a first leg 
Mullins lack the benches being broken down into two identical halves, each comprising one bench with a half bench attached to each end, wherein the identical halves are then pivotally coupled to each other.  Mullins also is silent on how the legs are coupled to the benches, and therefore lacks them being pivotally coupled thereto. Morizio teaches a hunting stand comprising: a first bench (42); a second bench (44) pivotally coupled to the first bench (via hinge 40); a first telescopic leg (100) pivotally coupled to the first bench (as evidenced by FIGS. 1-4); 15a second telescopic leg (140) pivotally coupled to the first bench (as evidenced by FIGS. 1-4); a third telescopic leg (120) pivotally coupled to the second bench (as evidenced by FIGS. 1-4); a fourth telescopic leg (160) pivotally coupled to the second bench (as evidenced by FIGS. 1-4); and an opening (26) created between the first bench and the second bench (as seen in FIG. 1), in which the hunter enters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mullins to include a hunting stand collapsible in the manner taught by Morizio, so that the hunting stand could be easily collapsed/folded without having to disassemble any parts, making them susceptible to getting lost. 
It would have been obvious to use the following method for allowing a hunter to rest their weapon on a hunting stand given the structure of the hunting stand created by the combination of Mullins and Morizio which provides all the structural components: 
Claim 15: Mullins teaches the collapsible hunting stand as comprising an external 20camouflage cover (106).
Claims 18-20: Mullins is silent on the exact dimensions of the stand.  However, it would have been obvious to make the hunting stand have both a length and a width greater than 47 inches and less than 61 inches and an interior area of at least 625 inches2 since it has generally been recognized that changes in size involve only routine skill in the art. In re Rose 105 USPQ 137.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US-5,295,556) in view of Morizio (US-5,697,180) as applied to claim 14 above, and further in view of Sorrell (US-2015/0320213 A1).
The combination of Mullins and Morizio is discussed above but lacks mounted levelers.  Sorrell teaches a table having adjustable legs, wherein the table has mounted levelers (30; paragraph 25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include mounted levelers, such as those taught by Sorrell, so that a user could make sure the hunting stand is level even with the horizon even if the stand is placed on uneven terrain.   

Allowable Subject Matter
Claims 3, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                             

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636